DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or teach in combination a power system having a configurable airflow, the power system comprising: an enclosure; an air inlet location at a first location on an exterior of the enclosure to permit intake of air from the exterior of the enclosure to an interior of the enclosure; a first air outlet location at a second location on the exterior of the enclosure to expel air taken in through the air inlet location, wherein the enclosure defines a first air routing path to direct the air from the air inlet location to the first air outlet location; and a second air outlet location at a third location on the exterior of the enclosure to expel air taken in through the air inlet location, wherein the enclosure defines a second air routing path to direct the air from the air inlet location to the second air outlet location; a fan assembly configured to urge the air from the air inlet location, through the enclosure, and out of the interior of the enclosure via a first one of the first air outlet location and the second air outlet location; and one or more relocatable covers configured to selectively obstruct a second one of the first air outlet location and the second air outlet location. While enclosures for power generating systems are well known in art as evidenced by the cited pertinent prior art references, no reference teaches the relocatable covers between the two inlet and outlet locations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LONG T TRAN/Primary Examiner, Art Unit 3747